DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 11/16/2021 to claims 1-13 are acknowledged by the examiner.
Claims 1-13 are pending.
Claims 1-13 are examined.

Response to Arguments
Applicant’s amendments to claims 1-13 filed on 11/16/2021 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1, 11, and 12. Therefore, Applicant’s arguments with respect to claims 1-13 have been considered but are moot in view of the new grounds of rejection laid out below. Examiner has found better art and no longer relies upon previous primary reference Green. Green is not used in the new rejection down below but still remains pertinent to the applicant’s invention. Examiner now relies upon new primary reference Baumann as Baumann discloses the structural limitations of the newly amended claims 1, 11, and 12. Additionally, examiner relies upon new teaching reverence Rogachevsky in the new ground of the rejection down below as Rogachevsky teaches the at least one mandibular strut, contained within or adjacent to, the first section. 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	
Claims 1, 11 and 12 recite the limitation “a tubular structure having a longitudinal axis corresponding to a human body longitudinal axis” which cause the scope of the claim to become indefinite. Examiner understands what the applicant is wanting the longitudinal axis to represent based on the previous interview; however, the examiner contends that the limitation needs to be further narrowed as the current limitation of the longitudinal axis is still capable of being interpreted broadly. The longitudinal axis of the tubular structure when it is laid out flat (when it is not in use) versus the longitudinal axis of the tubular structure when worn around a human neck (when it is in use) are different from one another and would thus need to be further narrowed in order to positively claim what the applicant is wanted to the limitation to be interpreted as based on the previous interview. For purposes of compact prosecution, the examiner is interpreting the claim limitation in the way the applicant explained in the interview however the examiner notes that the limitation cause the scope of the claims to become indefinite.


Claim 6 recites the limitation "the at least one strut" in line 1.  There is insufficient antecedent basis for this limitation in the claim as the at least one strut is not previously mentioned in parent claim 1. For purposes of compact prosecution, examiner is interpreting claim 6 as being dependent from claim 4.

Claims 2-5, 7-10, and 13 are rejected under 35 U.S.C. 112(b) because the claimed invention is dependent upon parent claim 1 which is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Baumann (DE 296 13 213 U1).

Regarding claim 1, Baumann discloses a collar device (Figs 1-4) comprising: 
a tubular structure (1, see Figs 1-4) having a longitudinal axis corresponding to a human body longitudinal axis (the longitudinal axis about tubular structure 1 relative to the anatomical longitudinal axis of the patient when the device is worn around the neck of the user), the tubular structure comprising: 
a pneumatic bottom portion configured for contouring with human shoulders (6, see Figs 1-3; [0056]); 
a pneumatic top portion (4, see Figs 1-3) having a first section configured to receive and engage a human mandible (10, see Figs 1-3; [0052]), and a second section configured to receive and engage a human occiput, the second section (14, see Figs 1-3; [0052] and [0064]) extending from the first section (10 and 14 are both part of the pneumatic top portion 4 and thus extend from one another, see Figs 1-3; [0064]); and 
a plurality of inflatable pillars (15, see Figs 1-4) each generally aligned with the longitudinal axis of the tubular structure (see Figs 1-3; [0053]), the plurality of inflatable pillars each having a proximal end in proximity to the bottom portion (19 of inflatable pillars 15, see Figs 1-3) and each having a distal end in proximity to either one of the first section or the second section of the top portion (12 of inflatable pillars 15, see Figs 1-3).  

Regarding claim 2, Baumann discloses the collar device of claim 1.
Baumann further discloses wherein the top portion has a generally hollow cylindrical shape (top portion 4 is cylindrical in shape, see Figs 1-4; [0052]), the first section (10) configured for contouring with 

Regarding claim 3, Baumann discloses the collar device of claim 1.
Baumann further discloses wherein the top portion (4) further comprises at least 1 of: 
a mastoid support section (see Figs 1-3; [0052]); and a pre-auricular extension.  

Regarding claim 4, Baumann discloses the collar device of claim 1.
Baumann further discloses further comprising at least one strut (37, see Figs 1-4) aligned with, and contained within or adjacent to, one of the plurality of inflatable pillars (see Fig 4; [0053]).  

Regarding claim 6, Baumann discloses the collar device of claim 1.
Baumann further discloses the at least one strut is of a flexibly rigid material (37 is made of a flexibly rigid material as it runs along the circumferential direction when the device is worn around the seck of the user; [0053]-[0054]).  (for purposes of compact prosecution, examiner is interpreting this claim as being dependent from claim 4)

Regarding claim 7, Baumann discloses the collar device of claim 1.
Baumann further discloses wherein the tubular structure comprises fasteners (31,32, see Figs 1-4) for reversibly opening and closing the tubular structure ([0057]-[0058]).  

Regarding claim 8, Baumann discloses the collar device of claim 7.

 
Regarding claim 9, Baumann discloses the collar device of claim 1.
Baumann further discloses wherein the pneumatic bottom portion (6) and the pneumatic top portion (4) are operably connected to an inflation device (4 and 6 are capable of being inflated via a pump; [0064]), optionally having a pressure relief valve (3 and 5 respectfully, see Figs 1-3; [0064]).  

Regarding claim 10, Baumann disclose the collar device of claim 1.
Baumann further discloses further comprising at least one horizontal stabilizing member (16, see Figs 1-4) positioned between the pneumatic bottom portion and the pneumatic top portion (see Figs 1-4), the horizontal stabilizing member connected to at least two of the plurality of inflatable pillars ([0053] and [0064]).  

Regarding claim 11, Baumann discloses a collar device (Figs 1-4) comprising: 
a tubular structure (1, see Figs 1-4) having a longitudinal axis corresponding to that of a human body longitudinal axis (the longitudinal axis about tubular structure 1 relative to the anatomical longitudinal axis of the patient when the device is worn around the neck of the user), the tubular structure comprising:
a ring-shaped pneumatic bottom portion configured for contouring with at least a portion of human shoulders (6, see Figs 1-3; [0056]); 
a ring-shaped pneumatic top portion (4, see Figs 1-3) having a first section configured for contouring with at least a portion of a human mandible (10, see Figs 1-3; [0052]) and a second section 
a plurality of inflatable struts (15, see Figs 1-4) each generally aligned with the longitudinal axis of the tubular structure (see Figs 1-3; [0053]), the plurality of struts each having a proximal end in proximity to the bottom portion (19 of inflatable struts 15, see Figs 1-3) and each having a distal end in proximity to either one of the first section or the second section of the top portion (12 of inflatable struts 15, see Figs 1-3).  

Regarding claim 12, Baumann discloses a method of stabilizing the cervical area of a subject in need thereof ([0005]-[0006]), the methodAppl. No.: Unassigned043986-000004 comprising: 
securing to a cervical area of a subject ([0006]) a tubular structure (1, see Figs 1-4) having a longitudinal axis (the longitudinal axis about tubular structure 1 relative to the anatomical longitudinal axis of the patient when the device is worn around the neck of the user ), the tubular structure comprising: 
a pneumatic bottom portion configured for contouring with human shoulders (6, see Figs 1-3; [0056]); 
a pneumatic top portion (4, see Figs 1-3) having a first section (10, see Figs 1-3), and a second section (14, see Figs 1-3) extending from the first section (10 and 14 are both part of the pneumatic top portion 4 and thus extend from one another, see Figs 1-3; [0064]); and 
a plurality of inflatable struts (15, see Figs 1-4) each generally aligned with the longitudinal axis of the tubular structure and that of a head and shoulders of a human (when the device is worn around the neck of the user, see Figs 1-3; [0053]), the plurality of struts each having a proximal end in proximity to the bottom portion (19 of inflatable pillars 15, see Figs 1-3) and each having a distal end in proximity 
at least partially inflating the inflatable struts and one or both of the bottom portion and the top portion ([0064]).  

Regarding claim 13, Baumann discloses the method of claim 12.
Baumann further discloses wherein the step of at least partially inflating one or both of the bottom portion and the top portion reduces or eliminates extension, flexion, rotation, and traction of the cervical area ([0064], [0015]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (DE 296 13 213 U1), in view of Rogachevsky (US 5,752,927).

Regarding claim 5, Baumann discloses the collar device of claim 4.
Baumann does not explicitly disclose further comprising at least one mandibular strut, containedAppl. No.: Unassigned043986-000004 within or adjacent to, the first portion. 
Rogachevsky teaches of an analogous collar device (10, see Figs 1-3) having an analogous first portion (40 of collar device 10, see Figs 1) and further comprising at least one mandibular strut (38, see Figs 1,1a, and 1b), contained within or adjacent to, the first portion (see Figs 1,1a, and 1b) for purposes of having an increased positive contact with the chin of the user when in use (Col 4, lines 5-9), thus enhancing the overall support provided to the mandible of the user. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first portion of the collar device as disclosed by Baumann with the first portion having a mandibular strut as taught by Rogachevsky in order to increase the amount of positive contact with the chin of the user when in use (Col 4, lines 5-9), thus enhancing the overall support provided to the mandible of the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,402,535 is considered pertinent as it relates the applicant’s invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/KERI J NELSON/               Primary Examiner, Art Unit 3786